IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-41053
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSÉ ANTONIO REVILLA-MORENO,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-98-CR-369-1
                        - - - - - - - - - -

                         October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for José Antonio Revilla-Moreno has

moved for leave to withdraw and filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Counsel has also

filed a supplemental brief.    Revilla-Moreno has filed three pro

se motions in response, seeking appointment of substitute

counsel.   Our independent review of the briefs, Revilla-Moreno’s

motions, and the record discloses no nonfrivolous issue.    The

record has not been adequately developed for us to consider


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 98-41053
                                   -2-

Revilla-Moreno’s claim of ineffective assistance of counsel on

direct appeal.      See United States v. Haese, 162 F.3d 359, 363-64

(5th Cir. 1998), cert. denied, 119 S. Ct. 1795 (1999).

     Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

all pro se motions are DENIED, and the appeal is DISMISSED.      See

5TH CIR. R. 42.2.